El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Presentado en el Registro de la Propiedad de Caguas por Ramón Cadilla Colón un documento notarial para su inscrip-ción, puso al pie del mismo el registrador sustituto la si-guiente nota:
“Inscrito el precedente documento al folio 130 del tomo 37 de Caguas, finca número 1760, inscripción Ia., con los defectos subsa-nables de no describirse la finca principal de la cual procede el solar donde enclava la casa edificada por el Señor Cadilla y Colón, y el de no expresarse en dicho documento la medida superficial del ameritado solar, cuyo último defecto está previsto en la resolución dictada con fecha 20 de febrero de 1911, por el Tribunal Supremo de Puerto Rico, en el recurso gubernativo N°. 86 interpuesto por Pascasia González versus el Registrador de la Propiedad de San Juan, sección Ia. Caguas, P. R., diciembre 7 de 1912.”
Contra ella se ha interpuesto el presente recurso guber-nativo, con objeto de que sea revocada en cuanto a los defec-tos subsanables que menciona.
Dos son estos defectos: Primero, porque no se describe la finca principal de la cual procede el solar donde está fabri-cada la casa, y segundo, por no expresarse en el documento la medida superficial de dicho solar.
El recurrente ha presentado en esta Corte Suprema con el documento notarial que contiene la nota recurrida, unas ordenanzas del Municipio de Caguas y certificación librada por el secretario de aquel municipio, pero como no consta que estos dos documentos fueron presentados al registrador., con . el documento notarial para que los tuviera en cuenta al *82resolver, no podemos considerarlos y prescindiremos de ellos. Calenti v. Registrador, 12 D. P. R., 8.
El documento que motiva este recurso hace constar que el Municipio de Cagnas es dneño de nn solar cuya descrip-ción se hace por colindancias y por número de metros en cada nna de ellas, annqne no consigna sn medida superficial, y que procede de los terrenos que tiene inscritos dicho muni-cipio en el Registro de la Propiedad de Caguas, designándose ■ al efecto el folio, tomo e inscripción, así como el título de adquisición y su fecha. También expresa que tal solar lo usufructúa el recurrente en virtud de concesión que le hizo el concejo municipal.
No consta, pues, en el título presentado al registro la des-cripción de la finca principal, de la cual procede el solar cedido en usufructo al recurrente, Sr. Cadilla, y aunque se consig-nan datos bastantes para que el registrador pueda identifi-carla en. sus libros, sin embargo, esto no es suficiente y ori-gina un defecto subsanable, pues la descripción debe apare-cer del mismo título presentado, según ya resolvió esta Corte Suprema en el caso de Franceschi v. Registrador, 13 D. P. R., 227, y por la Dirección General de los Registros en 20 de noviembre de 1889 y 1o. de diciembre de 1892.
En cuanto al segundo defecto subsanable estampado por el registrador en la inscripción, por no contener el título la medida superficial del solar concedido al Sr. Cadilla, es cues-tión", ya resuelta por nosotros que aun cuando la falta de expresión de tal medida no impide la inscripción, sin embargo, constituye un defecto subsanable que debe consignarse .en ella.
González v. El Registrador, 17 D. P. R., 239.
Carrasquillo v. El Registrador, 17 D. P. R., 431.
Resueltas las dos únicas cuestiones planteadas en este recurso, debe confirmarse la nota recurrida.

C on firmada.

*83Jueces concurrentes: Sres. Presidente Hernández y. Aso-ciados MacLeary, Wolf y del Toro.